Case 2:20-bk-13530-BR   Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43   Desc
                         Main Document     Page 1 of 7



    1   SAM S. LESLIE, CPA
        1130 S. Flower Street
    2   Suite 312
        Los Angeles, CA 90015
    3   Telephone: 323/987-5780
        Facsimile: 323/987-5763
    4   Email: trustee@trusteeleslie.com

    5   Chapter 7 Trustee

    6

    7

    8                       UNITED STATES BANKRUPTCY COURT

    9                       CENTRAL DISTRICT OF CALIFORNIA

   10                            LOS ANGELES DIVISION


   11

   12   In re                                  Case No. 2:20-bk-13530-BR
                                                       [Chapter 7]
   13   JADELLE JEWELRY AND DIAMONDS,
        LLC,                                   WAIVER OF 45-DAY NOTICE BY
   14                                          PROFESSIONALS
                                Debtor.
   15                                          Date:   September 14, 2021
                                               Time: 10:00 a.m.
   16                                          Place: Courtroom 1668
                                                       255 E. Temple Street
   17                                                  Los Angeles CA 90012

   18

   19           COMES NOW the Chapter 7 Trustee herein, Sam S. Leslie, and
   20   his accountant LEA Accountancy, LLP; advisors and consultants

   21   CBIZ Valuation Group, LLC; general bankruptcy counsel the Law

   22   Office of Carolyn A. Dye; and special litigation counsel Brutzkus
   23   Gubner Rozansky Seror Weber, LLP, in connection with Final Fee

   24   Applications to be heard by this Court at a hearing on September
   25   14, 2021, at 10:00 a.m. in Courtroom 1668, 255 East Temple

   26   Street, Los Angeles, California 90012, hereby waive the right to

   27   ///

   28   ///
Case 2:20-bk-13530-BR   Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43   Desc
                         Main Document     Page 2 of 7




      1   receive 45 days notice thereof pursuant to Local Bankruptcy Rule

      2   2016-1(a)(2).

      3

      4                                    Respectfully subffaitted,

      5

      6   Dated: August/^^ 2021            ^Tam S. Leslie, Chapter 7 Trustee
      7


      8                                    LEA ACCOUNTANCY, LLP

      9

     10   Dated: August    , 2021          By:
                                                 Marianne Falco, CPA
     11


     12                                    CBI2 VALUATION GROUP, LLC

     13

     14   Dated: August    , 2021          By:
                                                 Jeffrey L. Sumpter, Esq.
     15

     16                                    LAW OFFICE OF CAROLYN A. DYE

     17


     18   Dated: August     , 2021         By:
                                                 Carolyn A. Dye, Esq.
     19

     20                                    BRUTZKUS          ROZANSKY SEROR
                                           WEBER,
     21


     22
          Dated: August /(j, 2021          By:
     23                                          David Seror, Es

     24


     25


     26

     27


     28                                     -2-
Case 2:20-bk-13530-BR     Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43   Desc
                           Main Document     Page 3 of 7




      1   receive 45 days notice thereof pursuant to Local Bankruptcy Rule

      2   2016-1(a)(2).

      3

      4                                     Respectfully submitted,
      5


      6   Dated: August      , 2021
                                            Sam S. Leslie, Chapter 7 Trustee
      7


      8                                     LEA ACCOUNTANCY, LLP

      9


     10   Dated: August        2021
                                                   MaECzamne Falco, CPA
     11


     12                                     CBIZ VALUATION GROUP, LLC

     13


     14   Dated: August      , 2021
                                                              Sumptor,—&&a
     15

     16                                     LAW OFFICE OF CAROLYN A. DYE

     17


     18   Dated: August      , 2021         By:
                                                   Carolyn A. Dye, Esq.
     19

     20                                     BRUTZKUS GUBNER ROZANSKY SEROR
                                            WEBER, LLP
     21

     22
          Dated: August     , 2021          By:
     23                                            David Seror, Esq.
     24

    25


    26

    27

    28
                                             -2-
Case 2:20-bk-13530-BR   Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43   Desc
                         Main Document     Page 4 of 7




     1   receive 45 days notice thereof pursuant to Local Bankruptcy Rule

     2   2016-1(a)(2).

     3

     4                                     Respectfully submitted.

     5


     6   Dated: August     , 2021
                                           Sam S. Leslie, Chapter 7 Trustee
     1

     8                                     LEA ACCOUNTANCY, LLP

     9

    10   Dated: August     , 2021          By:
                                                  Marianna Falco, CPA
    11

    12                                     CBIZ VALUATION GROUP, LLC

    13

    14   Dated: August     , 2021          By:
                                                  Jeffrey L. Sumpter, Esq.
    15


    16                                     LAW OFFICE OF CAROLYN A. DYE


    17

    18   Dated: August   r, 2021           By:
                                                              e, Esq.
    19

    20                                     BRUTZKUS GUBNER ROZANSKY SEROR
                                           WEBER, LLP
    21

    22
         Dated: August     , 2021          By:
    23                                           David Seror, Esq.

    24

    25

    26

    27


    28                                      -2-
      Case 2:20-bk-13530-BR                   Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43                                      Desc
                                               Main Document     Page 5 of 7



                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1130 S.
Flower Street, Suite 312, Los Angeles, California 90015.

A true and correct copy of the foregoing document entitled Waiver of 45 - Day Notice by Professionals will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated
below:


1.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING fNEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August 16,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

         Jessica L Bagdanov                      jbagdanov@bg.law, ecf@bg.law
         Baruch C Cohen                          bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
         Carolyn A Dye                           trustee@cadye.com
         Bernard J Kornberg                      bjk@severson.com, elw@severson.com
         Sam 8 Leslie (TR)                       sleslie@trusteeleslie.com, trustee@trusteeleslie.com;C195@ecfcbis.com
         Daniel A Lev                            dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         Benjamin Nachimson                      ben.nachimson@wnlawyers.com, ben.nachimson@wnlawyers.com
         Ronald N Richards                       ron@ronaldrichards.com, morani@ronaldrichards.com
         Neal Salisian                           ECF@salisianlee.com
         Jeffrey L Sumpter                       jsumpter1@cox.net
         Derrick Talerico                        dtalerico@ztlegal.com, maraki@2tlegal,com,sfritz@ztlegal.com
         United States Trustee (LA)              ustpregion16.la.ecf@usdoj.gov
         Jessica Wellington                      jwellington@bg.law, ecf@bg.law
         David B Zolkin                          dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

2.       SERVED BY UNITED STATES MAIL; On August 16. 2021, 1 served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

         United States Bankruptcy Court                    CBIZ Valuation Group, LLC
         The Honorable Barry Russell                       Attn: Gregory Watts
         United States Bankruptcy Judge                    4722 N 24th Street, Suite 300
         255 East Temple Street                            Phoenix, AZ 85016
         Suite 1660
         Los Angeles, CA 90012                                                             Service information continued on attached page

3.       SERVED BY PERSONAL DELIVERY - N/A: Pursuant to Fed.R.Civ.P. 5 and/or controlling LBR, on                                             ,2021,
I arranged for service on the following person as follows. Listing the judge here constitutes a declaration that personal delivery
on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



Dated: August 16, 2021
                                                                                Shawn Sterrett




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1. PROOF OF SERVICE
           Case 2:20-bk-13530-BR                 Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43                                 Desc
                                                  Main Document     Page 6 of 7
Label Matrix for local noticing                       CBIZ Valuation Group LLC                             CBIZ Valuation Group, LLC
0973-2                                                Attention: Jeffrey Suiapter                          4722 N 24th St Ste 300
Case 2:20-bk-13530-BR                                 4722 N. 24th St., Ste. 300                           Phoenix, AZ 85016-4854
Central District of California                        Phoenix, AZ 85016-4854
Los Angeles
Mon Aug 16 14:26:18 PDT 2021
First International Diamond Inc                       Jadelle Jewelry And Diamonds LLC a Delaware          LEA Accountancy, LLP
FO Box 3765                                           9454 Wilshire Blvd                                   3435 Wilshire Boulevard
Beverly Hills, CA 90212-0765                          Penthouse 01                                         Suite 990
                                                      Beverly Hills, CA 90212-2931                         Los Angeles, CA 90010-1998



Peter Marco LLC                                       Los Angeles Division                                 First International Diamond Inc
252 N Rodeo Dr                                        255 East Tenqple Street,                             c/o Baruch C. Cohen
Beverly Hills, CA 90210-5104                          Los Angeles, CA 90012-3332                           4929 Wilshire Blvd Suite 940
                                                                                                           Los Angeles, CA 90010-3889



Peter Marco LLC                                       United States Trustee (LA)                           Victor Franco Koval
c/o Baruch C. Cohen                                   915 Wilshire Blvd, Suite 1850                       1141 Summit Drive
4929 Wilshire Blvd Suite 940                         Los Angeles, CA 90017-3560                           Beverly Hills, CA 90210-2252
Los Angeles, CA 90010-3889



Victor Franco Noval                                  Daniel A. Lev                                        Israel Sam Gorodistian
c/o Ronald Richards Esq                              SulmeyerKupetz                                       c/o Salisian Lee LLP
PO Box 11480                                         333 South Grand Ave., Ste 3400                       550 South Hope Street, Suite 750
Beverly Hills CA 90213-4480                          Los Angeles, CA 90071-1538                           Los Angeles, CA 90071-2686



Jona Rechnitz                                        Rachel Rechnitz                                      (p)SAM LESLIE
9533 Sawyer St                                       9533 Sawyer St                                       1130 S FLOWER STREET SUITE 312
Los Angeles, CA 90035-4105                           Los Angeles, CA 90035-4105                           LOS ANGELES CA 90015-2143




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4)



Sam S Leslie (TR)
1130 South Flower Street, Suite 312
Los Angeles, CA 90015




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.



(u)BRUTZKUS GUBNER LLP                               (u)Courtesy NEF                                      (u)LEA ACCOUNTANCY
           Case 2:20-bk-13530-BR   Doc 221 Filed 08/16/21 Entered 08/16/21 14:35:43         Desc
                                    Main Document     Page 7 of 7
(u)Onited States Of America          (u)WELLS FARGO BAM N.A            (d)First International Diamond Inc
                                                                       PC Box 3765
                                                                       Beverly Hills, CA 90212-0765




(d)Peter Marco LLC                   (u)Carolyn Dye                    (d)Victor Franco Noval
252 N Rodeo Dr                       None                              1141 Summit Drive
Beverly Hills, CA 90210-5104                                           Beverly Hills, CA 90210-2252




End of Label Matrix
Mailable recipients   17
Bypassed recipients    9
Total                 26
